 



Exhibit 10.40

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made on this 14th
day of March, 2019, by and between Marker Therapeutics, Inc., a Delaware
corporation (formerly known as TapImmune Inc. the “Company”), and Peter L.
Hoang, an individual (the “Executive”), and amends that certain Employment
Agreement between the Company and the Executive, dated September 22, 2017 (the
“Employment Agreement”).

 

RECITALS:

 

WHEREAS, the Company and the Executive entered into the Employment Agreement on
September 22, 2017; and

 

WHEREAS, the Company and Executive desire to amend the Executive’s Employment
Agreement, as provided herein.

 

NOW THEREFORE, the Executive and the Company for themselves, their heirs,
successors and assigns, in consideration of their mutual promises contained
herein, intending to be legally bound, hereby agree that the Employment
Agreement is hereby amended as follows:

 

1. Section 4 of the Employment Agreement - Compensation and Benefits is hereby
deleted and replaced in its entirety with the following:

 

4. COMPENSATION AND BENEFITS.

 

(a) Base Salary. Upon the Effective Date, the Executive’s annual rate of base
salary commencing effective January 1, 2019, shall be three hundred eighty
thousand dollars ($380,000) per year, which shall be paid by the Company to the
Executive bi-weekly in accordance with the Company’s customary payroll
practices, and subject to customary withholding as required by applicable law.
This annual base salary shall be reviewed by the Board periodically, and the
Board may increase the Executive’s annual base salary from time to time as the
Board deems to be appropriate subject to performance and market conditions. The
Executive’s salary will not be reduced without Executive’s prior written consent
except that the Board may, in its sole discretion, reduce Executive’s base
salary in connection with a salary reduction applicable to all Company senior
executive officers in substantially the same proportions.

 



 1 

 

 

(b) Annual Incentive Compensation. During the Term, the Executive shall be
eligible for an annual performance bonus of up to fifty percent (50%) of the
Executive’s annual base salary, based on goals and other conditions as the Board
shall determine in its sole discretion on an annual basis (the “Annual
Performance Bonus”). The Annual Performance Bonus will be payable in the form of
cash or fully-vested shares of the Company’s common stock, or a combination
thereof, at the Board’s discretion, in any case to be paid or delivered as soon
as practicable after the end of the year in which it is earned and in any event
not more than ninety (90) days after the end of such year. Payment of the Annual
Performance Bonus shall be expressly conditioned upon Executive’s employment
with the Company on the date that the Annual Performance Bonus is paid, except
as provided in Section 9(b) and Section 10(a) below

 

Any such Annual Performance Bonus, as well as any equity awards which are
granted to the Executive or which become vested as a result of the satisfaction
of financial performance goals of the Company, shall be subject to the Company’s
Policy on Recoupment of Executive Incentive Compensation, and that the Executive
shall be obligated to repay to the Company, any and all amounts received with
respect to the Annual Performance Bonus or performance-based equity awards, to
the extent such a repayment is required by the terms of the Policy on Recoupment
of Executive Incentive Compensation, as such policy may be amended from time to
time.

 

(c) Benefits. The Executive shall be entitled to participate in all group
insurance, vacation, retirement and other employee benefits established by
Company for its senior level executives, on terms comparable to those provided
to such executives from time to time by the Company. Nothing in this Agreement
will preclude the Company from terminating or amending any employee benefit plan
so as to change eligibility or other requirements or eliminate, reduce or
otherwise change any benefit, provided that such termination or amendment
applies equally to the Executive and other senior level executives of the
Company.

 

(d) Paid Time off. The Executive shall be entitled to twenty-one (21) days paid
vacation per calendar year plus such sick leave as he may reasonably and
actually require. Accrued and unused vacation shall be paid at termination of
employment in accordance with payroll practices applicable to all employees.

 

(e) Reimbursement of Business Expenses. The Executive shall be entitled to
receive reimbursement for all appropriate business expenses incurred by him in
connection with his duties under this Agreement in accordance with the written
policies of the Company as in effect from time to time.

 

(f) D&O Insurance. The Company shall use its commercially reasonable efforts to
maintain a Directors and Officers Insurance policy with no less than $2.0
million coverage, and to list the Executive as one of the covered management
employees under such policy.

 

2. Section 7 of the Employment Agreement - Non-Competition and Non-Solicitation
Covenants, particularly the sentence in Section7(a) providing the meaning of the
Company Products and Services is hereby deleted and replaced with the following:

 

“For purposes hereof, “Company Products and Services” means (i) the generation
and/or commercialization of T cells targeting non-viral tumor-associated
antigens and/or cancer testis antigens and related applications or any cancer
immunotherapy T-Cell vaccines and directly related applications (a) which the
Applicable Entities currently anticipate developing, producing, designing,
providing, marketing, distributing or selling as of the date of termination of
Executive’s employment with the Company, (ii) which the Applicable Entities
develop, produce, design, provide, market or distribute while Executive is
employed by the Applicable Entities or is otherwise providing services to the
Applicable Entities, or (iii) that compete with any of the products and services
of the Applicable Entities referenced in (i) or (ii) above.”

 



 2 

 

 

3. Section 12 of the Employment Agreement - Notices, particularly Section 12(b)
thereof is hereby deleted and replaced with the following:

 

(b)if to the Company, to:

 

Marker Therapeutics, Inc.,

3200 Southwest Freeway, Suite 2240,

Houston, TX 77027,

Attention: Chairman of the Board.

 

4. Section 17 of the Employment Agreement - General Provisions, particularly
Section 17(a) thereof, is hereby deleted and replaced with the following:

 

(a)  This agreement shall be governed by the laws of the State of Texas, without
giving effect to any principles of conflicts of law that would result in
application of the law of any other jurisdiction.

 

5. Except as expressly amended by this Amendment, the Employment Agreement shall
continue and remain in full force and effect.

 

[SIGNATURE PAGE TO FOLLOW]

 

 3 

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above for the purposes herein contained.

 

 



COMPANY –Marker Therapeutics, Inc.   EXECUTIVE                               By:
/s/ Anthony Kim   /s/ Peter L. Hoang Name: Anthony Kim   Name: Peter L.
Hoang      Title: Chief Financial Officer      

 

 



[Signature Page to Amendment to Employment Agreement]

 





 

